DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 23 November 2021.  No  claims 1-20 remain pending in the application.  Of these, claims 1, 7 and 13 are independent.


Specification/Claim Informality Objections
In claim 1, near the end of the claim, “another buffer” should be --another buffer circuit-- (for consistency and clarity; similar to claim 7).  Appropriate correction is required.
In claim 13, line 12, “out output” should be --of output--.  Appropriate correction is required.
In claim 13, near the end of the claim, “another buffer” should be --another buffer circuit-- (for consistency and clarity; similar to claim 7).  Appropriate correction is required.
In claim 19, line 2, “which are” should be --which are positioned at-- (or similar).  Appropriate correction is required.
In claim 19, line 4, “in takes” should be --it takes--.  Appropriate correction is required.


Double Patenting
The double patenting rejection, as requested by the applicant, has been held in abeyance until the claims are found otherwise allowable.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 9-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0296504 A1 (“ISHIKAWA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.


    PNG
    media_image1.png
    281
    755
    media_image1.png
    Greyscale


Regarding independent claim 1, ISHIKAWA discloses an apparatus comprising:
a first main clock line (e.g., associated with the line from CC to N in Annotated Fig. 7A above) configured to transfer an internal clock signal (distributed in Annotated Fig. 7A), the first (e.g., A0) elongating in a first direction (e.g., the left direction in the figure) and a second line portion (e.g., A1) elongating in a second direction (e.g., the right direction in the figure) opposite to the first direction (i.e., opposite to the left direction); 
a first clock buffer circuit (e.g., B0) coupled to the first line portion of the first main clock line (A0) at an input (of B0); 
a second main clock line (e.g., C0) elongating in the first direction (the left direction in the figure) from an output of the first clock buffer circuit (from B0) to transfer the internal clock signal in the first direction (the left direction); 
a first output circuit (e.g., D0); 
a first clock line (e.g., the line extending from C0 to D0) coupled between the second main clock line (C0) and the first output circuit (D0); 
a second clock buffer circuit (e.g., B2) coupled to the second line portion of the first main clock line (A1) at an input (of B2); 
a third main clock line (e.g., C5) elongating in the second direction (the right direction in the figure) from an output of the second clock buffer circuit (from B2) to transfer the internal clock signal in the second direction (the right direction); 
a second output circuit (e.g., D23); and 
a second clock line (e.g., the line extending from C5 to D23) coupled between the third main clock line (C5) and the second output circuit (D23), 
wherein a path length from the branching of the first main clock line to the first output circuit (e.g., the path length from N to D0) is different than a path length from the branching of (e.g., different than the path length from N to D23), and 
wherein there is not another buffer [circuit] between the output of the first clock buffer circuit and the first output circuit (i.e., there is no other buffer circuit between B0 and D0) or between the output of the second clock buffer circuit and the second output circuit (i.e., there is no other buffer between B2 and D23).

Regarding claim 5, ISHIKAWA discloses the apparatus of claim 1, wherein the first clock line (the line extending from C0 to D0 in Annotated Fig. 7A) comprises a first delay circuit (e.g., associated with the propagation delay of the line impedance) and wherein the second clock line (the line extending from C5 to D23) comprises a second delay circuit (e.g., associated with the propagation delay of the line impedance).

Regarding independent claim 7, ISHIKAWA discloses an apparatus comprising: 
a main clock line (e.g., associated with the line from CC to N in Annotated Fig. 7A above) configured to transfer an internal clock signal (distributed in Annotated Fig. 7A); 
a first branch of the first main clock line (e.g., A0), the first branch elongated in a first direction (e.g., the left direction in the figure) away from a node (e.g., from N); 
a second branch of the main clock line (e.g., A1), the second branch elongated in a second direction (e.g., the right direction in the figure) which is opposite to the first direction (i.e., opposite to the left direction) away from the node (from N); 
a first group of output circuits (e.g., D0 and D3; note that D3 is not shown in the figure) (A0), wherein there is a different path length from the main clock line (at N) to each of the first group of output circuits (i.e., different path lengths from N to D0 and from N to D3); 
a first buffer circuit (e.g., B0) located between the node (N) and the first group of output circuits (D0 and D3), wherein there is not another buffer circuit between the node and any of the first group of output circuits (i.e., there is no other buffer circuit between N and D0 or between N and D3); 
a second group of output circuits (e.g., D28 and D31; note that D28 is not shown in the figure) coupled to the second branch (A1) wherein there is a different path length from the main clock line (at N) to each of the second group of output circuits (i.e., different path lengths from N to D28 and from N to D31); and 
a second buffer circuit (e.g., B3) located between the node (N) and the second group of output circuits (D28 and D31), wherein there is not another buffer circuit between the node and any of the second group of output circuits (e.g., there is no other buffer circuit between N and D28 and between N and D31).

Regarding claim 9, ISHIKAWA discloses the apparatus of claim 7, wherein at least a portion of the first group of output circuits are coupled to the first branch through a respective one of a plurality of resistive elements (e.g., D0 is coupled to A0 through the resistance of C0 in Annotated Fig. 7A) and wherein at least a portion of the second group of output circuits are coupled to the second branch through a respective one of the plurality of resistive elements (e.g., D31 is coupled to A1 through the resistance of C7).

Regarding claim 10, ISHIKAWA discloses the apparatus of claim 7, wherein at least a portion of the first group of output circuits are coupled to the first branch with a respective one of a plurality of capacitive elements (e.g., D0 is coupled to A0 with the capacitance of C0 in Annotated Fig. 7A), and wherein at least a portion of the second group of output circuits is coupled to the second branch with a respective one of the plurality of capacitive elements (e.g., D31 is coupled to A1 with the capacitance of C7).

Regarding claim 11, ISHIKAWA discloses the apparatus of claim 7, wherein the first group of output circuits (D0 and D3 in Annotated Fig. 7A) are arranged in a line along the first direction (along the left direction in the figure) and wherein the second group of output circuits (D28 and D31) are arranged in a line along the second direction (along the right direction in the figure).

Regarding claim 12, ISHIKAWA discloses the apparatus of claim 7, wherein the first group of output circuits (D0 and D3 in Annotated Fig. 7A) comprises a same number (two) of output circuits as the second group of output circuits (D28 and D31).

Regarding independent claim 13, ISHIKAWA discloses an apparatus comprising: 
a clock circuit (e.g., providing a clock signal at CC in Annotated Fig. 7A) configured to provide an internal clock signal (distributed in Annotated Fig. 7A); 
a plurality of output circuits (e.g., D0, D3, D28 and D31; note that D3 and D28 are not shown in the figure) configured to receive the internal clock signal (distributed in Annotated Fig. 7A); and 
a clock tree (e.g., in Annotated Fig. 7A) configured to receive the internal clock signal at a node of the clock tree (e.g., at N) and distribute the internal clock signal to the plurality of output circuits (to D0, D3, D28 and D31), the clock tree comprising: 
an upper branch (e.g., A0) extending in a first direction (e.g., the left direction in the figure) away from the node (e.g., from N); 
a plurality of upper clock lines (e.g., the lines extending from C0 to D0 and D3) coupling the upper branch (A0) to a respective one of the plurality of output circuits (to a respective one of D0 and D3); 
a lower branch (e.g., A1) extending in a second direction (e.g., the right direction in the figure) away from the node (from N); 
a plurality of lower clock lines (e.g., the lines extending from C7 to D28 and D31) coupling the lower branch (A1) to a respective one of the plurality of output circuits (to a respective one of D28 and D31), 
wherein a first path length along the clock tree from the clock circuit to a first of the plurality of output circuits (e.g., the path length from CC to D0) is different than a second path length from the clock circuit along the clock tree to a second of the plurality of output circuits (e.g., different than the path length from CC to D3); 
a first buffer circuit (e.g., B0) between the node (N) and the plurality of upper clock lines (the lines extending from C0 to D0 and D3); and 
a second buffer circuit (e.g., B3) between the node (N) and the plurality of lower clock (the lines extending from C7 to D28 and D31), 
wherein there is not another buffer [circuit] between the node and the plurality of output circuits other than the first buffer circuit or the second buffer circuit (i.e., there is no other buffer circuit between N and D0, D3, D28 and D31).

Regarding claim 14, ISHIKAWA discloses the apparatus of claim 13, wherein the first direction is opposite to the second direction (i.e., the left direction in Annotated Fig. 7A is opposite to the right direction).

Regarding claim 17, ISHIKAWA discloses the apparatus of claim 13, wherein each of the plurality of upper and lower clock lines (the lines extending from C0 to D0 and D3 and from C7 to D28 and D31 in Annotated Fig. 7A) is configured to delay the internal clock signal by an amount based on the distance of the respective upper or lower clock line from the node (i.e., the delay associated with the respective path distance from N).

Regarding claim 18, ISHIKAWA discloses the apparatus of claim 17, wherein the upper and the lower branch (A0 and A1 in Annotated Fig. 7A) and the upper and the lower clock lines (the lines extending from C0 to D0 and D3 and from C7 to D28 and D31) are generally symmetrical about the node (about N).

Regarding claim 19, ISHIKAWA discloses the apparatus of claim 18, further comprising a pair of the plurality of output circuits (D0 and D31 in Annotated Fig. 7A) which are (i.e., D0 and D31 are farthest from N among D0, D3, D28 and D31) which is longer than a distance from the node to any of a remainder of the plurality of output circuits (i.e., longer than the distance from N to D3 or from N to D28), and wherein [it] takes a reference time for a clock signal to propagate from the node (N) to each of the pair of the plurality of output circuits (to each of D0 and D31).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0296504 A1 (“ISHIKAWA”) in view of US 2012/0155206 A1 (“KODAMA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 2, ISHIKAWA discloses the apparatus of claim 1, but does not disclose FIFO circuits coupled to the first main clock line and to the first output circuit and the second output circuit.
(e.g., paragraph [0159]).  Further, KODAMA teaches, in a DDR-SDRAM, FIFO circuits (e.g., 63 in Fig. 1) coupled to a clock tree (e.g., 76 in Fig. 1) and to output circuits (e.g., 64 in Fig. 1, with reference to paragraph [0040] “The FIFO 63 … is provided in each of the data input/output terminals 14”).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include FIFO circuits in the DDR-SDARM of ISHIKAWA, coupled to the first main clock line (of the clock tree) and to the first output circuit and the second output circuit of ISHIKAWA (as in KODAMA), since including such FIFO circuits in a DDR-SDRAM was common and well known in the art (as exemplified in KODAMA, Fig. 1), to reliably queue and transfer input/output data in a synchronous manner.

Regarding claim 3, ISHIKAWA discloses the apparatus of claim 1, but does not disclose a delay locked loop (DLL) circuit configured to provide the internal clock signal to the first main clock line.
However, ISHIKAWA teaches a DDR-SDRAM for the apparatus (e.g., paragraph [0159]).  Further, KODAMA teaches, in a DDR-SDRAM, a DLL circuit (e.g., 70 in Fig. 1) configured to provide an internal clock signal (e.g., LCLK) to a clock tree (e.g., 76 in Fig. 1).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include a DLL circuit in the DDR-SDRAM of ISHIKAWA, (of the clock) of ISHIKAWA, since including such DLL circuit in a DDR-SDRAM was common and well known in the art (as exemplified in KODAMA, Fig. 1), to reliably generate a phase adjusted internal clock signal for synchronous operations.

Regarding claim 4, ISHIKAWA, as modified above, discloses the apparatus of claim 3, further comprising a buffer circuit (e.g., 75 in Fig. 2 of KODAMA, as applied to ISHIKAWA, in the above combination) coupled between the DLL circuit (70 in Fig. 2 of KODAMA, as applied to ISHIKAWA, in the above combination) and the first main clock line (of the clock tree in Annotated Fig. 7A of ISHIKAWA, with reference to the clock tree 76 in Fig. 2 of KODAMA, in the above combination).

------------------------------------
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0296504 A1 (“ISHIKAWA”) in view of US 2001/0010092 A1 (“KATO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 6, ISHIKAWA discloses the apparatus of claim 5, wherein the first delay circuit and the second delay circuit are configured to delay the transfer of the internal clock signal (in Annotated Fig. 7A) from the second main clock line (C0) to the first output circuit (D0) (C5) to the second output circuit (D23), respectively (see Annotated Fig. 7A), 
ISHIKAWA does not disclose that the internal clock signal arrives at the first output circuit and the second output circuit at substantially the same time.
However, KATO suggests, for a clock tree similar to that of ISHIKAWA, including an additional delay (e.g., 40 in Fig. 11) for those clock tree terminating circuits with a faster clock tree propagation paths than others (e.g., for 41, 42, 43 or 44 in Fig. 11; also, with reference to 41A, 42A, 43A and 44A in Figs. 7 and 8), to compensate for differences in propagation delays through a clock tree, thus improving the reliability of synchronous operations of such circuits via a clock tree for high frequency applications.
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the suggestion of KATO by including an additional delay for the second output circuit (D23 in Annotated Fig. 7A of ISHIKAWA), to compensate for a difference in the clock tree propagation delays, such that the internal clock signal would arrive at the first and second output circuits at substantially the same time, thus improving the reliability of synchronous operations of such circuits via a clock tree for high frequency applications.

Regarding claim 20, ISHIKAWA discloses the apparatus of claim 19, but does not disclose that a time it takes for the clock signal to propagate from the node to each of the remainder of the output circuits is substantially equal to the reference time.
However, KATO suggests, for a clock tree similar to that of ISHIKAWA, including an (e.g., 40 in Fig. 11) for those clock tree terminating circuits with a faster clock tree propagation paths than others (e.g., for 41, 42, 43 or 44 in Fig. 11; also, with reference to 41A, 42A, 43A and 44A in Figs. 7 and 8), to compensate for differences in propagation delays through a clock tree, thus improving the reliability of synchronous operations of such circuits via a clock tree for high frequency applications.
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the suggestion of KATO by including an additional delay for the remainder of the output circuits (D3 and D28 in Annotated Fig. 7A of ISHIKAWA), to compensate for differences in propagation delays, such that a time it takes for the clock signal to propagate from the node to each of the remainder of the output circuits is substantially equal to the reference time, thus improving the reliability of synchronous operations of such circuits via a clock tree for high frequency applications.

------------------------------------
Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0296504 A1 (“ISHIKAWA”) in view of US 2011/0063925 A1 (“MIZUKANE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 8, ISHIKAWA discloses the apparatus of claim 7, but does not disclose 
However, MIZUKANE teaches a device configuration in which at least one data strobe signal/ pad/ circuit is provided per eight data signals/ pads/ circuits (e.g., in Fig. 1, DQS0, DQS0B provided for DQ0-DQ7, and DQS1, DQS1B provided for DQ8-DQ15) and arranged in a center region of data signals (e.g., in Fig. 3, DQS1, DQS1B in a center region of DQ’s; similarly in Fig. 4, DQS0, DQS0B in a center region of DQ’s), as a space efficient arrangement for a large number of data and data strobe signals/ pads/ circuits with an improved performance (e.g., preventing/ reducing the coupling noise). 
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include and arrange at least one first data strobe signal/ output circuit in a center region of the first group of output circuits (e.g., in a center region of D0 and D3 in Annotated Fig. 7A of ISHIKAWA) and to include and arrange at least one second data strobe signal/ output circuit in a center region of the second group of output circuits (e.g., in a center region of D28 and D31 in Annotated Fig. 7A of ISHIKAWA), in order to provide a space efficient arrangement for such signals/ circuits with an improved performance (e.g., preventing/ reducing the coupling noise).

Regarding claim 15, ISHIKAWA discloses the apparatus of claim 13, but does not 
However, MIZUKANE teaches a device configuration in which a complementary pair of data strobe signals/ pads/ circuits are provided per eight data signals/ pads/ circuits (e.g., in Figs. 1, the pair DQS0, DQS0B provided for DQ0-DQ7 and the pair of DQS1, DQS1B provided for DQ8-DQ15) and positioned in a middle of a portion of data signals (e.g., in Fig. 3, the pair DQS1, DQS1B in a middle of DQ’s; similarly in Fig. 4, the pair DQS0, DQS0B in the middle of DQ’s), as a space efficient arrangement for a large number of data and data strobe signals/ pads/ circuits with an improved performance (e.g., preventing/ reducing the coupling noise). 
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include and position a complementary pair of first and second data strobe signals/ output circuits in a middle of a portion of the plurality of output circuits coupled to the upper branch (e.g., in the middle of D0 and D3 in Annotated Fig. 7A of ISHIKAWA) and to include a complementary pair of third and fourth data strobe signals/ output circuits in a middle of a portion of the plurality of output circuits coupled to the lower branch (e.g., in a middle of D28 and D31 in Annotated Fig. 7A of ISHIKAWA), in order to provide a space efficient arrangement for such signals/ circuits with an improved performance (e.g., preventing/ reducing the coupling noise).

Regarding claim 16, ISHIKAWA, as modified above (with reference to the rejection of claim 15 above), discloses the apparatus of claim 15, wherein the first and the second upper data strobe output circuits are positioned in a middle of a portion of the plurality of output circuits coupled to the upper branch, and wherein the first and the second lower data strobe output circuits are positioned in a middle of a portion of the plurality of output circuits coupled to the lower branch (see the rejection of claim 15 above).


Response to Arguments
Applicant’s arguments in Remarks, filed 23 November 2021, have been considered but are moot because the new ground of rejection presented above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically argued in Remarks.
The double patenting rejection, as requested by the applicant, has been held in abeyance until the claims are found otherwise allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824